DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 30 January 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 January 2020 was filed after the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 13, and 17 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 11, 14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak, III, US 2017/0264141, in view of Sheu et al. US 6,049,178.
Regarding Claims 1 and 17, Von Novak teaches a wireless power relay apparatus comprising: 
a first antenna (510, fig. 5) configured to wirelessly receive an alternating current (AC) power signal of a first frequency (refer to abstract) from a wireless power transmission apparatus (540, fig. 5); 
a rectifier (514, fig. 5) configured to convert the received AC power signal into a direct current (DC) power; 
a power oscillator (518, fig. 5) configured to generate an AC power signal of a second frequency (refer to abstract and [0036]) in response to receiving an output current of the rectifier; and 
a second antenna (526, fig. 5) configured to transmit the AC power signal of the second frequency to a wireless power reception apparatus (550, fig. 5).  Von Novak however is silent regarding a storage device configured to store electric energy of the DC power output from the rectifier and the power oscillator configured to generate an AC power signal in response to receiving an output current of the rectifier and a DC voltage stored in the storage device reaching a reference value.
Sheu teaches a storage device (36, fig. 3) configured to store electric energy of the DC power output from the rectifier (30, fig. 3) and the power oscillator (43, fig. 3) configured to generate an AC power signal in response to receiving an output current of the rectifier and a DC voltage stored in the storage device reaching a reference value (a relay connected to the oscillator and the storage battery, the relay being operable in an activated state, where the storage battery is connected to the oscillator in order to enable the oscillator to generate a high voltage ac output for activating the lamp; and a trigger circuit connected to the storage battery and the relay, the trigger circuit being operable in an enabled state, where the relay is controlled to operate in the activated state, refer to col. 2, lines 47-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the storage device as taught by Sheu with the wireless power relay of Von Novak in order to activate the oscillator which provides additional power to the load. 
Regarding Claims 2 and 18, the combination of Von Novak and Sheu teaches all of the limitations of Claims 1 and 17 above, and further teaches wherein the power oscillator is configured to start to oscillate, in response to a reception of the AC power signal of the first frequency and the DC voltage stored in the storage device reaching a reference value (refer to [0003]-[0006] of Von Novak).
Regarding Claim 3, the combination of Von Novak and Sheu teaches all of the limitations of Claim 1 above and further teaches wherein the power oscillator is configured to remain in an off state until the DC voltage reaches the reference value, start to oscillate at a point in time at which the DC voltage reaches the reference value, and generate the AC power signal of the second frequency, without being controlled by a control signal (refer to [0003]-[0006] of Von Novak).
Regarding Claims 11 and 20, the combination of Von Novak and Sheu teaches all of the limitations of Claims 1 and 17 above, and further teaches wherein the second frequency is different from the first frequency, and the second frequency is equal to an operating frequency for a wireless power reception of the wireless power reception apparatus (refer to [0003]-[0006] of Von Novak).
Regarding Claim 14, Von Novak teaches all of the limitations of Claim 13 above and further teaches a rectifier (514, fig. 5) configured to convert the received AC power signal into a direct current (DC) power; 
a power oscillator (518, fig. 5) configured to generate an AC power signal of a second frequency (refer to abstract and [0036]) based on an output current of the rectifier.  Von Novak however is silent regarding a storage device configured to store electric energy of the DC power output from the rectifier.
Sheu teaches a storage device (166, fig. 1) configured to store electric energy of the DC power output from the rectifier.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the storage device as taught by Sheu with the wireless power relay of Von Novak in order to provide additional power to the load. 


Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Von Novak, III, US 2017/0264141, in view of Sheu et al. US 6,049,178, in view of Perryman et al. US 2013/0079849.
Regarding Claim 4, the combination of Von Novak and Sheu teaches all of the limitations of Claim 1 above, however is silent wherein the power oscillator is configured to oscillate at the second frequency based on the DC voltage supplied from the storage device and the current supplied from the rectifier.
Perryman teaches wherein the power oscillator is configured to oscillate at the second frequency based on the DC voltage supplied from the storage device and the current supplied from the rectifier (fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the arrangement as taught by Perryman with the wireless power relay of the combination of Von Novak and Sheu in order to provide additional power to the load. 

Claims 5-8, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak, III, US 2017/0264141, in view of Sheu et al. US 6,049,178, in view of Boys et al. US 2017/0207656.
Regarding Claims 5 and 6, the combination of Von Novak and Sheu teaches all of the limitations of Claim 1 above, however is silent wherein the storage device is a capacitor, and an end of the capacitor is connected to a ground terminal, and another end of the capacitor is connected to the rectifier and the second antenna.
Boys teaches wherein the storage device is a capacitor, and an end of the capacitor is connected to a ground terminal, and another end of the capacitor is connected to the rectifier and the second antenna(103, 105, 120 fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the arrangement as taught by Boys with the wireless power relay of the combination of Von Novak and Sheu in order to power the load. 
Regarding Claim 7, the combination of Von Novak and Sheu teaches all of the limitations of Claim 1 above, however is silent wherein the wireless power relay apparatus is configured to be detachably mounted on a surface of the wireless power transmission apparatus.
Boys teaches wherein the wireless power relay apparatus is configured to be detachably mounted on a surface of the wireless power transmission apparatus (111 and 102, fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the arrangement as taught by Boys with the wireless power relay of the combination of Von Novak and Sheu in order to conveniently power the load. 
Regarding Claim 8 and 15, the combination of Von Novak, Sheu, and Boys teaches all of the limitations of Claim 7 above and further teaches wherein the first antenna is configured to wirelessly receive the AC power signal of the first frequency from the wireless power transmission apparatus when the wireless power relay apparatus is detachably mounted on the surface of the wireless power transmission apparatus (refer to [0131] of Boys).
Regarding Claim 12, the combination of Von Novak and Sheu teaches all of the limitations of Claim 1 above, however is silent wherein the rectifier comprises a plurality of diodes, and the power oscillator comprises two transistors and a capacitor connected to an end of each of the two transistors.
Boys teaches wherein the rectifier comprises a plurality of diodes, and the power oscillator comprises two transistors and a capacitor connected to an end of each of the two transistors (figs. 2-6).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the arrangement as taught by Boys with the wireless power relay of the combination of Von Novak and Sheu in order to power the load. 

Claims 9-10, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak, III, US 2017/0264141, in view of Sheu et al. US 6,049,178, in view of Aghassian US  2016/0263385.
Regarding Claims 9, 10, 16, and 19, the combination of Von Novak and Sheu teaches all of the limitations of Claims 1 and 17 above, however is silent wherein the wireless power transmission apparatus is a mobile electronic device, the AC power signal of the first frequency is generated from electric energy stored in a battery of the mobile electronic device, and the wireless power reception apparatus is an implantable apparatus or a body attachment apparatus.
Aghassian teaches wherein the wireless power transmission apparatus is a mobile electronic device, the AC power signal of the first frequency is generated from electric energy stored in a battery of the mobile electronic device, and the wireless power reception apparatus is an implantable apparatus or a body attachment apparatus (refer to [0029] and figs. 6A and 6B). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the arrangement as taught by Aghassian with the wireless power relay of the combination of Von Novak and Sheu in order to conveniently power the load. 

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Novak, III, US 2017/0264141, in view of Sheu et al. US 6,049,178.
Regarding Claim 13, Von Novak teaches a wireless power transmission system comprising: 
a wireless power transmission apparatus (540, fig. 5) configured to wirelessly transmit (via 508, fig. 5) an alternating current (AC) power signal of a first frequency (refer to abstract); and 
a wireless power relay apparatus (500, fig. 5) configured to receive the AC power signal of the first frequency, 
convert (via 514, fig. 5) the received AC power signal into a direct current (DC) power, 
generate (via 518 and 520, fig. 5) an AC power signal of a second frequency (refer to abstract and [0036]) based on the DC power, and 
transmit (via 526, fig. 5) the generated AC power signal of the second frequency to a wireless power reception apparatus (550, fig. 5).  Von Novak however is silent regarding a storage device configured to store electric energy of the DC power output from the rectifier and the power oscillator configured to generate an AC power signal in response to receiving an output current of the rectifier and a DC voltage stored in the storage device reaching a reference value.
Sheu teaches a storage device (36, fig. 3) configured to store electric energy of the DC power output from the rectifier (30, fig. 3) and the power oscillator (43, fig. 3) configured to generate an AC power signal in response to receiving an output current of the rectifier and a DC voltage stored in the storage device reaching a reference value (a relay connected to the oscillator and the storage battery, the relay being operable in an activated state, where the storage battery is connected to the oscillator in order to enable the oscillator to generate a high voltage ac output for activating the lamp; and a trigger circuit connected to the storage battery and the relay, the trigger circuit being operable in an enabled state, where the relay is controlled to operate in the activated state, refer to col. 2, lines 47-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the storage device as taught by Sheu with the wireless power relay of Von Novak in order to activate the oscillator which provides additional power to the load. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
13 May 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836